                                       Case 2:19-cv-04237-MRW Document 75 Filed 01/13/20 Page 1 of 3 Page ID #:1396




                                         1 Bridget B. Hirsch, Esq. (State Bar No. 257015)
                                           E-Mail: bhirsch@andersonkill.com
                                         2 ANDERSON KILL CALIFORNIA L.L.P.
                                         3 355 South Grand Avenue
                                           Los Angeles, CA 90071
                                         4 Telephone: (213) 943-1444
                                         5
                                           Stephen D. Palley, Esq. (pro hac vice)
                                         6 spalley@andersonkill.com
                                         7 ANDERSON KILL L.L.P.
                                           1717 Pennsylvania Ave., NW, Suite 200
                                         8
                                           Washington, DC 20006
                                         9 Telephone: (202) 416-6500
                                        10 Facsimile: (202) 416-6555
ANDERSON KILL CALIFORNIA L.L.P.




                                        11 Attorneys for Defendant David C. Silver
  355 South Grand Avenue, Suite 2450




                                        12
       Los Angeles, CA 90071




                                        13                     UNITED STATES DISTRICT COURT
          Wells Fargo Plaza




                                        14                    CENTRAL DISTRICT OF CALIFORNIA
                                        15                                           )
                                        16 COLIN LEMAHIEU, an individual             )   Case No.: 2:19-CV-04237-SVW-
                                                    Plaintiff                        )   PJW
                                        17
                                                                                     )   Assigned to Hon. Michael R. Wilner
                                        18     vs.                                   )
                                                                                     )   MEMORANDUM TO COURT
                                        19 DAVID C. SILVER, an individual,               WITHDRAWING MOTION TO
                                                                                     )
                                        20                                           )   STAY OF DEFENDANT DAVID C.
                                                        Defendant.                       SILVER
                                        21                                           )
                                                                                     )
                                        22                                           )
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                 1
                                       Case 2:19-cv-04237-MRW Document 75 Filed 01/13/20 Page 2 of 3 Page ID #:1397




                                         1         In light of the recently approved Amended Complaint and dismissal

                                         2 by and of the Nano Foundation, Defendant David C. Silver, by counsel,
                                         3
                                           withdraws the Motion to Stay [Doc. #67] previously filed in this case.
                                         4
                                         5 Defendant respectfully states that the briefing schedule and oral argument
                                         6
                                             set forth in the Court’s June 8, 2020 Order [Doc. #84] are no longer
                                         7
                                         8 necessary and may be vacated. Defendant has separately communicated
                                         9 his intent to file this Memorandum with Plaintiff, through counsel, and no
                                        10
ANDERSON KILL CALIFORNIA L.L.P.




                                           objection has been offered.
                                        11
  355 South Grand Avenue, Suite 2450




                                        12
       Los Angeles, CA 90071




                                        13
          Wells Fargo Plaza




                                             Dated: January 13, 2020      Respectfully Submitted,
                                        14
                                        15                          By:   /s/ Bridget B. Hirsch
                                                                          Bridget B. Hirsch, Esq.
                                        16                                State Bar No. 257015
                                        17                                E-Mail: bhirsch@andersonkill.com
                                                                          ANDERSON KILL CALIFORNIA L.L.P.
                                        18
                                                                          355 South Grand Avenue
                                        19                                Los Angeles, CA 90071
                                        20                                Telephone: (213) 943-1444
                                        21                                Stephen D. Palley, Esq. (pro hac vice)
                                        22                                spalley@andersonkill.com
                                                                          ANDERSON KILL L.L.P.
                                        23
                                                                          1717 Pennsylvania Ave., NW, Suite 200
                                        24                                Washington, DC 20006
                                        25                                Telephone: (202) 416-6500
                                                                          Facsimile: (202) 416-6555
                                        26
                                        27
                                        28


                                                                                  2
                                       Case 2:19-cv-04237-MRW Document 75 Filed 01/13/20 Page 3 of 3 Page ID #:1398




                                         1                                Certificate of Service

                                         2         I certify that a copy of the above and forgoing was served on January

                                         3 13, 2020 upon all counsel of record by operation of the Court’s ECF system.
                                         4
                                                                          By:   /s/ Stephen D. Palley
                                         5
                                         6
                                         7
                                         8
                                         9
                                        10
ANDERSON KILL CALIFORNIA L.L.P.




                                        11
  355 South Grand Avenue, Suite 2450




                                        12
       Los Angeles, CA 90071




                                        13
          Wells Fargo Plaza




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                  3
